             Case 4:19-cr-00620-BSM Document 1 Filed 11/06/19 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                     )       No. 4:19CR   (X)(.p:):O g$,A')
                                             )
v.                                           )       18 U.S.C. § 922(g)(l)
                                             )
SEMAJ THOMPSON                               )


                                         INDICTMENT                      . JAMES
                                                                           By:
THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       A.       On or about May 7, 2019, the defendant,

                                      SEMAJ THOMPSON,

had previously and knowingly been convicted of a crime punishable by a term of imprisonment

exceeding one year, that is: Terroristic Threatening 1st Degree, in Pulaski County, Arkansas,

Circuit Court in Case Number 60CR-13-3991.

       B.       On or about May 7, 2019, in the Eastern District of Arkansas, the

defendant,

                                      SEMAJ THOMPSON,

knowingly possessed, in and affecting commerce, a firearm, that is: a Bersa, 9mm pistol, bearing

serial number H97503, in violation of Title 18, United States Code, Section 922(g)(l).

                                    FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 of this Indictment, the defendant,

SEMAJ THOMPSON, shall forfeit to the United States pursuant to Title 18, United States Code,

Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States Code,

Section 2461(c), all firearms and ammunition involved in the commission of the offense.

                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]


                                                    1
